Citation Nr: 0824498	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  07-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 20, 
1999 for a 70 percent rating for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to October 
1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
effective date earlier than December 20, 1999 for a 70 
percent evaluation for psychoneurosis/generalized anxiety 
disorder with panic attacks, later diagnosed as post-
traumatic stress disorder (PTSD). 

In a July 2008 Appellant's Brief, the veteran's 
representative recited statutes, regulations, and case law 
pertaining to the revision of decisions based on clear and 
unmistakable error (CUE).  As the issue of CUE has not yet 
been adjudicated, the issue is referred back to the RO for 
any appropriate action.  


FINDINGS OF FACT

1.  In January 2003, the RO granted an increased rating of 70 
percent for a psychoneurosis, anxiety, and post-traumatic 
stress disorder, effective December 20, 1999, the date of 
receipt of a claim for an increased rating and the veteran 
withdrew his appeal for an increased rating later that same 
month.  

2.  The veteran did not express disagreement with the 
effective date within one year of the January 2003 rating 
decision that granted a 70 percent rating for psychoneurosis, 
anxiety, and post-traumatic stress disorder, effective 
December 20, 1999, and the decision is final.  

3.  The veteran's claim for an earlier effective date was 
received in January 2006.


CONCLUSION OF LAW

The criteria for an earlier effective date than December 20, 
1999, for a 70 percent rating for a psychiatric disorder have 
not been met.  38 U.S.C.A. § 7105 West 2002), 38 C.F.R. 
§ 3.104 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  The facts in this case, which 
involves the assignment of effective dates, are not in 
dispute.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

The veteran served in the U.S. Navy including service on a 
cruiser during combat operations near Korea in 1950.  He 
contends that compensation for his psychiatric disability, 
now effective December 20, 1999, is warranted at an earlier 
date.  

In March 1953, the RO in Boston granted service connection 
and a 30 percent rating for chronic psychoneurosis/anxiety 
reaction, effective the day following the date of discharge.  
In March 1994, the RO in St. Petersburg, Florida continued 
the 30 percent rating. 

The RO received a claim for an increased rating for an 
anxiety disorder in December 1999.   In March 2000, the RO 
granted an increased rating of 50 percent for 
psychoneurosis/anxiety disorder, effective the date of claim, 
December 20, 1999.  In May 2000, the veteran expressed timely 
disagreement with the rating that was assigned by the March 
2000 rating decision.  The RO issued a statement of the case 
in July 2000, and the veteran perfected a timely appeal in 
September 2000. 

In correspondence in November 2000, the veteran stated that 
he was unable to obtain employment as a result of his 
psychiatric disability.  The veteran testified before the 
Board in March 2001, and the Board remanded his claim for an 
increased rating in July 2001 for additional procedural and 
evidentiary development.  

In January 2003, the RO granted an increased rating of 70 
percent and a total disability rating based on individual 
unemployability, effective December 20, 1999, the date of 
claim from which the appeal arose.  The same month, the 
veteran withdrew his appeal pertaining to the assigned rating 
in writing.  The veteran did not express disagreement with 
the effective date that was assigned within one year, and the 
decision became final.  38 U.S.C.A. § 7105, 38 C.F.R. 
§ 3.104.  

In January 2006, the RO received the veteran's claim for an 
increased rating for his psychiatric disability and a claim 
for "retroactive service-connected disability compensation ... 
awarded on December 20, 1999."   After an examination in 
April 2006, the RO granted an increased rating of 100 
percent, effective the date of claim in January 2006.  
However, the RO denied an effective date earlier than 
December 20, 1999 for the increased rating of 70 percent.  
The veteran perfected a timely appeal in December 2006.  In 
that appeal, he stated that prior to 1999 he was unaware of 
his right to file a claim for an earlier effective date as he 
was dealing with emotional turmoil and distress.  


The Board notes that the veteran withdrew an appeal of a 
March 2000 decision regarding his psychiatric disorder and 
did not express disagreement within one year of a January 
2003 rating decision that assigned a 70 percent rating for a 
psychiatric disorder with an effective date of December 20, 
1999.  Regrettably, the Board concludes that the latter 
decision is final.  The veteran restated the history of his 
service and his disability and contended that he did not seek 
an earlier effective date sooner because of a lack of 
awareness and the effects of his illness.  The applicable 
criteria, however, do not allow VA to vitiate the finality of 
a decision based on mental illness or lack of knowledge.  In 
that respect, the veteran is essentially seeking an equitable 
remedy, a remedy not available to him at the Board.  
Therefore, the Board concludes that there is no legal basis 
by which an earlier effective date can be assigned and the 
claim must be dismissed.  
.  

ORDER

An effective date earlier than December 20, 1999 for a 70 
percent rating for a psychiatric disorder is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


